UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 7770 Duneville St., Suite 9, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (702) 589-7475 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of August 14, 2013 there were 391,851,524 outstanding shares of the registrant’s common stock. GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX QUARTER ENDED JUNE 30, 2013 Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months and Six Months Ended June 30, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 34 Item 4T.Controls and Procedures 34 PART II – OTHER INFORMATION Item 1.Legal Proceedings 34 Item 1A.Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3.Defaults Upon Senior Securities 35 Item 4.Mine Safety Disclosures 35 Item 5.Other Information 35 Item 6.Exhibits 36 Signature Page 37 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses and other current assets Marketable securities - - Total current assets Property and equipment, net (substantially all held for sale) Debt issuance costs - $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest payable Notes payable Derivative liability - Amounts due to related party Total current liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, no par value, 50,000,000 shares authorized, none issued - - Common stock; $0.001 par value, 800,000,000 shares authorized, 383,851,524 and 369,651,524 shares issued and outstanding, respectively Additional paid-in capital Treasury stock, 415,392 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Rental income $
